ORDER

PER CURIAM
American Multi-Cinema, Inc., (AMC) appeals from the decision and order of the State Tax Commission of Missouri (the Commission) setting aside decisions of the St. Louis County Board of Equalization sustaining the assessments made by Jake Zimmerman, Assessor, St. Louis County, Missouri, related to tangible personal property owned by AMC. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. *794The decision and order of the Commission is supported by competent and substantial evidence on the whole record. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).